DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 and 2 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 2 of prior U.S. Patent No. 10,737,175. This is a statutory double patenting rejection. See the Double Patenting Claims Comparison Chart below for details. 


Double Patenting Claims Comparison Chart
Instant Application
US Pat. 10,737,175
1.
A system for adapting a fitness device into a game controller, comprising:
1.
A system for adapting a fitness device into a game controller, comprising:

a motion sensor configured to: sense motion of the fitness device user;

a motion sensor configured to: sense motion of the fitness device user; 

and transmit a first dataset comprising real-time motion data information to a host device;

and transmit a first dataset comprising real-time motion data information to a host device;

and one or more controllers configured to receive manual game control input from a user and transmit a second dataset comprising game control input to a host device;

and one or more controllers configured to receive manual game control input from a user and transmit a second dataset comprising game control input to a host device;

a fitness server comprising a cloud services module, a fitness database, and an application database, wherein the fitness server is configured to: store historical fitness data from a user in the fitness database, the historical fitness data comprising physical activity and game performance data;

a fitness server comprising a cloud services module, a fitness database, and an application database, wherein the fitness server is configured to: store historical fitness data from a user in the fitness database, the historical fitness data comprising physical activity and game performance data;

 receive connections from a host device;

receive connections from a host device;

allow the host device to download game applications;

allow the host device to download game applications;

receive intensity of effort data for the user from the host device;

receive intensity of effort data for the user from the host device; 

and update the user's historical data in the fitness database with the intensity of effort data;

and update the user's historical data in the fitness database with the intensity of effort data;

and a host device comprising a memory, a processor, and a plurality of programming instructions stored in the memory which, when operating on the processor, cause the host device to: connect with the fitness server;

and a host device comprising a memory, a processor, and a plurality of programming instructions stored in the memory which, when operating on the processor, cause the host device to: connect with the fitness server; 

download and operate a game application from the application database on the fitness server, the game application configured to receive inputs, change its operation in response to the inputs, and display a visual output corresponding to the changed operation;

download and operate a game application from the application database on the fitness server, the game application configured to receive inputs, change its operation in response to the inputs, and display a visual output corresponding to the changed operation; 

retrieve the historical data for the user from the fitness database on the fitness server;

retrieve the historical data for the user from the fitness database on the fitness server;

receive the first dataset comprising real-time motion data information from the motion sensor;

receive the first dataset comprising real-time motion data information from the motion sensor;

receive the second dataset comprising game control input from the one or more controllers;

receive the second dataset comprising game control input from the one or more controllers;

determine, based on the first dataset and the historical data, a motion signature representing a recurring movement related to a fitness activity;

determine, based on the first dataset and the historical data, a motion signature representing a recurring movement related to a fitness activity;

create an activity vector representing the motion signature;

create an activity vector representing the motion signature;

calculate intensity of effort data from the activity vector;

calculate intensity of effort data from the activity vector

send the intensity of effort data to the fitness server;

send the intensity of effort data to the fitness server;

send the activity vector to the game application as movement input;

send the activity vector to the game application as movement input;

send the second dataset to the game application as action input;

send the second dataset to the game application as action input;

display the visual output from the game application to the fitness device user.

display the visual output from the game application to the fitness device user.
2.
The system of claim 1, wherein the cloud services module of the fitness server is configured to: receive connections from a plurality of host devices; and coordinate the game application states on a plurality of host devices.
2.
The system of claim 1, wherein the cloud services module of the fitness server is configured to: receive connections from a plurality of host devices; and coordinate the game application states on a plurality of host devices.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 for cited art of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784